Citation Nr: 1124173	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to April 1965.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board from a March 2009 rating decision of the VA Regional Office in Cheyenne, Wyoming that denied service connection for bilateral hearing loss disability.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is indicated in this matter.  

The Veteran asserts that he served in an artillery unit in the 105mm and 155mm Howitzer Battalion from 1960 to 1965 without the benefit of ear protection.  He contends that because of sustained noise exposure at that time, he has bilateral hearing loss disability for which service connection should be granted. 

VA outpatient records dated in November 2005 reflect that the Veteran was seen by a VA physician for various complaints, including hearing impairment, for which he requested audiology evaluation.  It was noted that he had apparently had one several years before.  History of being in an artillery unit was noted.  The examiner indicated that it was very likely that this was part of the etiology of his problem although he had not had a "sick call for hearing loss problems..."  The VA physician did not indicate that he had access to the Veteran's claims folder.

On VA audiology consultation the following day, the appellant reported lack of ear protection in service, working in a noisy plant after service with earmuffs, and employment as a logger without ear protection.  Hearing impairment was found.  In January 2009, it was opined that bilateral sensorineural hearing loss was consistent in morphology with noise exposure/acoustic trauma.  It was noted that hearing loss had been identified at that VA 10 years before.  The Board observes, however, there are no VA records prior to November 2005 and it does not appear that any were requested.  As such, VA clinical records prior to November 2005 should be retrieved and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran was afforded a VA audiology examination in February 2009.  The examiner noted that the claims folder, but not VA records were reviewed.  Following evaluation, the examiner provided opinion and rationale that it was not as likely as not that hearing loss was related to military service due to the normal hearing test done at separation.  

The RO determined in effect that the February 2009 audiology evaluation was inadequate and returned the case to the examiner for a supplemental review and opinion after consideration of service treatment and VA clinical records.  In May 2010, the examiner stated that "it is the opinion of the examiner that I cannot resolve this issure[sic] without resort to mere speculation."  

The Board finds that once again, the VA audiologist's opinion lacks substance, is inadequate, and that further development is warranted.  The examiner merely substituted a vague opinion for a cursory and conclusory one.  Neither assessment provides a well-rationalized opinion as to whether there is a relationship between service and current bilateral hearing loss disability, given the Veteran's noise exposure history during and after service.  The most recent opinion does not resolve the existing conflict in the evidence.  The Board points out that what was requested in this instance was a thorough review of the record and an opinion enhanced by the examiner's clinical expertise and not just a summary or noncommittal statement.  Therefore, further development is warranted for a more definitive opinion.  

In its instructions, the RO should inform the examiner that the United States Court of Appeals for Veterans Claims (Court) has held that where there is no evidence of the Veteran's claimed hearing disability until years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service . . .or whether it is more properly attributable to intercurrent causes." See Hensley v. Brown, 5 Vet. App. 155, 159, 160 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Relevant VA clinical records prior to November 2005 should be retrieved from the Sheridan, Wyoming VA facility and associated with the claims folder.

2.  The claims folder should be referred to the same VA examiner (or to another appropriate examiner if that one is not available) for an addendum which includes a clarifying opinion as to whether hearing loss disability is related to the Veteran's service.  The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hearing loss disability is related to service, given the Veteran's history of noise exposure in service and thereafter.  The examination report must include a complete clinical rationale for all opinions and conclusions reached.  In particular, is this Veteran's hearing pattern consistent with noise exposure and why?  Why would the current results be consistent with or inconsistent with the in-service results?

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the claim.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


